FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ GlaxoSmithKline plc Dividend dates Further to its announcement on 27 February 2014, GlaxoSmithKline plc announces the following revision to the dividend dates for 2014 and 2015. The Q3 2014 ex-dividend date has changed from that previously published due to the implementation of T+2 settlement in the UK from 6 October 2014 and the resultant effect on ex-dividend dates. All other dates shown below remain as previously published: Ex-dividend date Record date Payment date Q4 2013 19 February 2014 21 February 2014 10 April 2014 Q1 2014 14 May 2014 16 May 2014 10 July 2014 Q2 2014 6 August 2014 8 August 2014 2 October 2014 Q3 2014 6 November 2014 7 November 2014 8 January 2015 V A Whyte Company Secretary 5 March 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 05,2014 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
